Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EX PARTE QUAYLE ACTION

1.	This application is in condition for allowance except for the following formal matters: 
A.	Claim 5, line 2, “bi-metallic” should be changed to --bimetallic--.
B.	Claim 5, line 5, “bi-metallic” should be changed to --bimetallic--.
C.	Examiner noted that the terms “bi-metallic” and “bimetallic” are also used throughout the specification.  For consistency, the specification should be amended to correct the term “bi-metallic” to say --bimetallic--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Amendment
2.	The amendment filed on 12/02/2020 has been made of record and entered.  Claims 1-4, 8, & 13 have been canceled.  Claims 5 & 9-12 have been amended.  Specification, paragraph [0001] has been amended.
	Claims 5-7 & 9-12 are currently pending in this application and under consideration.

Response to Applicants’ Response
3.	The remarks filed on 12/02/2020 have been fully reviewed and considered, and the arguments are deemed persuasive in view of the amendment filed.  Thus, the rejection(s) and/or objection(s) made in the last office action ha(s/ve) been withdrawn.

Citations
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
5.	Claims 5-7 & 9-12 are pending.  Claims 5-7 & 9-12 are allowed.

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 18, 2021